03/25/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                            Case Number: DA 21-0569


                                         DA 21-0569
                                     _________________



 IN THE MATTER OF G.M.P.,

 An Alleged Incapacitated Person.                                     ORDER




                                     _________________
        M. R. App. P. 10(6) requires that parties filing documents with the Clerk of the
Supreme Court shall use initials for individual parties in a proceeding under Title 72,
Chapter 5, Part 3 (Guardians of Incapacitated Persons).
        The Court has determined there are references to the full names of the Appellant,
Appellee, and G.M.P., an alleged incapacitated person, in G.M.P.’s Brief filed March 24,
2022.
        M. R. App. P. 2(4) requires the caption of an appeal to “list the parties in the same
order as the caption used in the district court, with the addition of the designations
‘appellant’ and ‘appellee’ as appropriate.” G.M.P.’s Brief has changed the caption from
that used in the district court and must be revised to reflect the caption in this Order.
Therefore,
        IT IS ORDERED that within ten (10) days of the date of this Order G.M.P. shall
electronically file with the Clerk of this Court a revised brief containing the revisions
necessary to comply with the specified Rules and that the Appellee shall serve copies of
the revised brief on all parties of record; and
        IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief.
        The Clerk of this Court is directed to mail a true copy of this Order to all counsel of
record.
        DATED this 25th day of March, 2022.
                                                          For the Court,
By_________________________
          Justice




                  Electronically signed by:
                          Jim Rice
             Justice, Montana Supreme Court
                      March 25 2022